Title: To Thomas Jefferson from Edward Church, 27 July 1791
From: Church, Edward
To: Jefferson, Thomas


Bordeaux, 27 July 1791. After a long and tedious passage he arrived on the 1st and would have proceeded to Bilbao but for extreme illness of one of his daughters. He has been told he might not be allowed to function there as consul, and so has written to “the American Minister at … Madrid” for advice. As it is impracticable and expensive to move a large family from place to place, he will await Carmichael’s answer to avoid an unnecessary and fruitless voyage.
It is argued that the recent decree respecting tobacco operates against American interest, but viewed on the whole, “abstracted from the pernicious prejudice of Americans in favor of the british interest—from the interest of british Factors, and british subjects in America—and from the too credulous confidence of Americans in general in the immaculate faith of british Merchants,” he sees cogent arguments for a contrary opinion. In any case, “France has done no more than followed the example of Britain, who is generally supposed to be commercially wise, but no unprejudiced American can presume to question the right of other nations to consult their own interest.” He offers this in support of the American consul who has given umbrage by what is thought to be “a  too scrupulous regard to the laws of the Country,” which may lead to complaint against him based on this as the real “or pretended” cause.—He thinks Fenwick is censured because he would not connive in the effort of masters of two American vessels to deceive the customs officers. They are said to have claimed entry direct from America, but their papers show clearly an entry and clearance from Falmouth. The deception could not be supported by Fenwick on any pretence. The customs officers might have been duped at first to permit an entry and sale, but the indirect route was a matter of general notoriety and could not long be concealed. Hence Fenwick adopted the wisest plan, especially since duplicity would not have produced any “essential advantage” and might in the end have injured the owners of the tobacco and his character as a public servant, which he was “doubly bound to preserve inviolate.” He hopes TJ will approve Fenwick’s conduct and acquit himself “of any culpability” for joining in his opinion.
